Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10900241. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-16 are encompassed by the scope of claims 1-20 of patent 10900241.
Claims 1-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/411123. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-16 are encompassed by the scope of claims 1-12 of copending application 17/411123.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriser (932850) in view of Liefer et al (4709519).
Kriser figure 2B shows an uncoupling mat, comprising: a flexible layer made of a film-like plastic with structuring that defines indentations (120) provided with undercuts on a first, top side and a series of annular cavities(the other side of 118 next to 126) formed on an opposite second, bottom side, the annular cavities on the bottom side each defining a recess on the first side, the indentations having a cross-section adapted to receive a heating cable(114) therein such that the cable can be held in position by the indentations, each extending between two rows of annular cavities in a straight line to allow the plastic layer to move substantially transversely to the direction of extension of the weakening zones.
Kriser does not show a plurality of weakening zones.
Liefer et al discloses the use of weakening zones (116a) which extend continuously between opposing side edges of the panel to allow for breaking of the panel at predetermined positions. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kriser’s structures to show a plurality of weakening zones in order to allow for the breaking of larger panels into smaller panels to allow for enhance fitting of the panels into areas that require smaller panels as taught by Liefer.
	Per claim 2, Kriser as modified further shows the weakening zones comprise grooves.
	Per claims 3-4, Kriser as modified further shows at least some of a first group of weakening zones extend parallel to one another, said parallel weakening zones extending transversely to a longitudinal direction of the uncoupling mat, wherein at least some of a second group of weakening zones extend parallel to one another, the second group of parallel weakening zones crossing the first group of parallel weakening zones at right angles.
	Per claim 5, Kriser (figure 2B) further shows the annular recesses are octagonal.
	Per claims 6-7, Kriser as modified further shows the weakening zones are formed in bottom portions of the indentations, wherein a weakening zone extends beneath a heating cable when the heating cable is held within an indentation.
	Per claims 8-9, Kriser further shows the indentations cross one another and define a grid- or net-like arrangement, wherein each recess is formed in a middle of each annular cavity.
	Per claims 10-16, Kriser as modified further shows an uncoupling mat, comprising: a flexible layer made of a film-like plastic with structuring that defines indentations provided with undercuts on a first, top side and a series of annular cavities formed on an opposite second, bottom side, the annular cavities on the bottom side each defining a recess in a middle thereof on the first side, the indentations having a cross-section adapted to receive a heating cable therein such that the cable can be held in position by the indentations, a plurality of weakening zones, each extending between two rows of annular cavities in a straight line to allow the plastic layer to move substantially transversely to the direction of extension of the weakening zones, wherein at least some of a first group of weakening zones extend parallel to one another, said parallel weakening zones extending transversely to a longitudinal direction of the uncoupling mat, and wherein at least some of a second group of weakening zones extend parallel to one another, the second group of parallel weakening zones crossing the first group of parallel weakening zones, wherein the weakening zones comprise grooves, wherein the weakening zones are formed in bottom portions of the indentations, wherein the indentations extend beneath a heating cable when a heating cable is held within the indentations, wherein the indentations cross one another and define a grid- or net-like arrangement, wherein each recess is formed in a middle of each annular cavity, wherein the first and second groups of weakening zones cross each other at right angles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows decoupling mat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

12/3/2022